DETAILED ACTION
This communication responsive to the Application No. 16/700,619 filed on December 02,
2019. Claims 1-14 are pending and are directed towards INFORMATION PROCESSING SYSTEM AND INFORMATION PROCESSING METHOD

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” in Fig.2 has been used to designate both AUTHENTICATION INFORMATION DB and MEETING AUTHENTICATION INFORMATION DB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claims 2, 3, 8-11 objected to because of the following informalities:
Claim 2 recites “The information processing system according to claim 1, wherein terminal information for…”, the word wherein should be used to further limit a previously claimed element, the limitation should recite “The information processing system according to claim 1, further comprising: a terminal information for…”  
Claim 3 recites “…associated with first command information of a first command and second command information of a second command” which should be “…associated with a first command information of a first command and a second command information of a second command”
Claims 8, 10 and 11 recites “wherein the identification information acquirer acquires first identification information corresponding to a first user and second identification information corresponding to a second user” which should be “wherein the identification information acquirer acquires a first identification information corresponding to a first user and a second identification information corresponding to a second user”
Claim 9 recites “wherein the identification information acquirer acquires first identification information corresponding to a first user…” which should be “wherein the a first identification information corresponding to a first user…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the an identification information acquirer that acquires…, an authenticator that determines…, a command issuer that issues…, an operation count acquirer that acquires…, and a notifier that notifies…” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 recites the limitation “and the operation count acquirer acquires, as the operation count, a number of times that the identification information is read by the reader”, the language of this limitation is not clear and it is not understood. For examination purposes, the examiner interpreted the limitation to recite “… and wherein the operation count is the number of time the card medium is read by the reader”
	Claim 6 recites “the same identification information” and “the same user”, which are vague and not clear. The other claims on which claim 6 depends, have not mentioned different users or different identification information. There is only one user, and one identification information. For examination purposes, the examiner interpreted the claim to recite “the identification information” and “the user”
	Claims 10 and 11, recite the limitation “in a case where the input operation by the first user and the input operation by the second user are performed consecutively in this order” which is vague and not clear. It is not understood what order the limitation is referring to. For examination purpose, the examiner interpreted the order in a way the first user input his identification information first, then the second user.
Claim limitations “an identification information acquirer that acquires…, an authenticator that determines…, a command issuer that issues…, an operation count acquirer that acquires…, and a notifier that notifies…” in claims 1-13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions.  In particular, the specification states the claimed functions of acquiring identification information, authenticating a user, issuing a command, acquiring an operation count and issuing a notification, as software functions executed by a CPU [0065, 0070], there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions.  The use of the terms “an identification information acquirer that acquires…, an authenticator that determines…, a command issuer that issues…, an operation count acquirer that acquires…, and a notifier that notifies…” are not adequate to structure for performing the functions because performing the claimed functions can be done in a number of ways, hardware, software program or combination.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of acquiring identification information, authenticating a user, issuing a command, acquiring an operation count and issuing a notification. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).

Claim 14 (exemplary) recites a series of steps for processing information and authenticating a user. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of acquiring based on an input by a user an identification information for identifying the user, determining whether or not to grant an authentication of the user based on the acquired identification information, and issuing a command corresponding to a desired operation of the user, the desired operation being associated with the identification information corresponding to the user, if the authentication of the user is granted. 
The claimed process simply describes series of steps for processing information and authenticating a user. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human identification and authentication, but for the recitation of generic computer components. That is, other than reciting one or more processors nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
one or more processors to perform the steps. The processors in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (See specification para [0048]&[0064]). This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly 
The analysis above applies to all statutory categories of invention including claims 1 and 14 (Examiner’s note: even though applicant claims an information processing system in the preamble of claim 1, the body of the claim does not refer to the use of a processor/server. The preamble does not breathe life into the body of the claim).  Furthermore, the dependent claims 2-3 and 13 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea (??). The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 1-3 and 13-14 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
claims 4-12 as a whole amount to significantly more than the abstract idea itself. This is because the claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (authenticating one or more users based on a comparison between a previously set count and an acquired identification count within a predetermined time period, and granting or denying authentication of the user based on the matching of the set count; using a light emitter as a notifier of the authentication result). These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 4-12 are deemed to be patent eligible.

Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach alone or in any combination an information processing system having “the authenticator grants an authentication of at least one of the first user and the second user if the first operation count acquired by the operation count acquirer matches a first set count previously associated with the first identification information acquired by the identification information acquirer, and the second operation count acquired by the operation count acquirer matches a second set count previously associated with the second identification information acquired by the identification information acquirer”, “the authenticator 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruiz, III et al. U.S. Patent No. 11,061,453 B1 (hereinafter “Ruiz”).

As per claim 1, Ruiz teaches an information processing system comprising: 
an identification information acquirer that acquires, based on an input operation by a user of identification information for identifying the user, the identification information (when a first device 108, such as a user access card 108b, operated a user/employee, is swiped through or inserted into an access card reader located at an office workplace of the user, the access card reader detects information encoded on the first device 108 in the form of a magnetic stripe or bar code. Ruiz, Col. 5 lines 32-37 & Fig. 1 Frist device 108b); 
an authenticator that determines whether or not to grant an authentication of the user, based on the identification information acquired by the identification information acquirer (The system server 102 may compare said information with pre-stored information about the user entered during the system 100 setup identifying authorized users. Ruiz, Col. 5 lines 51-53); and 
a command issuer that issues a command corresponding to a desired operation of the user, the desired operation being associated with the identification information corresponding to the user, if the authentication of the user is granted by the authenticator (The information may further include credential data (such as IP address) associated with other devices of the user such as second devices 110 […] The system server 102, upon determining that the user is authorized for remote startup, generates and transmits a startup instruction and/or a startup signal to an IP address of the second device 110 to power up the second device 110. Ruiz, Col. 5 lines 45-47 & 56-60).

As per claim 2, Ruiz teaches the information processing system according to claim 1, wherein terminal information for identifying a terminal device that executes the command, is associated in advance with the identification information corresponding to the user (The information may further include credential data (such as IP address [terminal information]) associated with other devices of the user such as second devices 110 [terminal device]. Ruiz, Col. 5 lines 45-47), and 
the command issuer transmits the command associated with the identification information corresponding to the user to the terminal device corresponding to the terminal information associated with the identification information corresponding to the user, if the authentication of the user is granted by the authenticator (The system server 102, upon determining that the user is authorized for remote startup, generates and transmits a startup instruction and/or a startup signal to an IP address of the second device 110 to power up the second device 110. Ruiz, Col. 5 lines 56-60).

As per claim 3, Ruiz teaches the information processing system according to claim 1, wherein the identification information corresponding to the user is associated with first command information of a first command (The startup tasks may include updating and running a first predetermined list of applications such as a virus protection programs, antispyware programs, and preliminary virus scans. Ruiz, Col.13 Lines 55-59) and second command information of a second command (The startup tasks may include disabling a second predetermined list of applications. Ruiz, Col. 13 Lines 59-60) and a first command input operation indicating the input operation for the first command and a second command input operation indicating the input operation for the second command (The first and the second predetermined list of applications may be determined according to a role of user or as instructed by the user. For example, the user may customize the first and the second predetermined list of applications, which have to be enabled or disabled during the powering up process. The server may determine the role of user from an internal database based on information associated with the user identifier [based on the entered identifier, a role of a user will be determined, and based on the role a specific list of application will be executed]. Ruiz, Col.13 Lines. 60-67), and 
the command issuer issues the first command if the authentication of the user is granted based on the first command input operation, and issues the second command if the authentication of the user is granted based on the second command input operation (The server may determine the role of user from an internal database based on information associated with the user identifier. Ruiz, Col.13 Lines. 65-67) (The system server 102, upon determining that the user is authorized for remote startup, generates and transmits a startup instruction and/or a startup signal to an IP address of the second device 110 to power up the second device 110 [based on the role of the user in the identifier information, either the first list of applications or the second list of applications will be executed]. Ruiz, Col. 5 lines 56-60)

As per claim 14, Ruiz teaches an information processing method comprising causing one or more processors (a computing device comprising a processor. Ruiz, Col. 10 lines 37-38): 
to acquire, based on an input operation by a user of identification information for identifying the user, the identification information (when a first device 108, such as a user access card 108b, operated a user/employee, is swiped through or inserted into an access card reader located at an office workplace of the user, the access card reader detects information encoded on the first device 108 in the form of a magnetic stripe or bar code. Ruiz, Col. 5 lines 32-37 & Fig. 1 Frist device 108b); 
to determine whether or not to grant an authentication of the user based on the acquired identification information (The system server 102 may compare said information with pre-stored information about the user entered during the system 100 setup identifying authorized users. Ruiz, Col. 5 lines 51-53); and 
to issue a command corresponding to a desired operation of the user, the desired operation being associated with the identification information corresponding to the user, if the authentication of the user is granted (The information may further include credential data (such as IP address) associated with other devices of the user such as second devices 110 […] The system server 102, upon determining that the user is authorized for remote startup, generates and transmits a startup instruction and/or a startup signal to an IP address of the second device 110 to power up the second device 110. Ruiz, Col. 5 lines 45-47 & 56-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, III et al. U.S. Patent No. 11,061,453 B1 (hereinafter “Ruiz”) in view of KIM et al. U.S. Patent Pub. No. 2015/0328985 A1 (hereinafter “Kim”).

As per claim 4, Ruiz teaches the information processing system according to claim 1. Ruiz does not explicitly teach that the system further comprising: an operation count acquirer that acquires an operation count indicating a count of the input operations performed by the user within a predetermined time period, wherein the authenticator grants the authentication of the user if the operation count acquired by the operation count acquirer matches a set count previously associated with the identification information acquired by the identification information acquirer, and does not grant the authentication of the user if the operation count does not match the set count.
However, Kim teaches an operation count acquirer that acquires an operation count indicating a count of the input operations performed by the user within a predetermined time period (the tap that is sensed in the tap sensing unit 433 of the vehicle control apparatus 400 is a means for inputting the authentication information on the user. Kim, para [0296]) (the tap is applied at least two or more times (or multiple times) consecutively within the reference time. Kim, para [0308]), wherein
the authenticator grants the authentication of the user if the operation count acquired by the operation count acquirer matches a set count previously associated with the identification information acquired by the identification information acquirer (the authentication information may be information on a password or a pattern that is predetermined by the user [a set count previously associated with the identification information]. Kim, para [0253])( if the tap sensing unit 433 senses that the tap is applied at least two or more times (or multiple times) consecutively within the reference time, it is determined that the “tap” as the means for inputting the authentication information on the user. Kim, para [0308]), and does not grant the (if it is determined that as a result of the sensing by the tap sensing unit 433, the tap is applied one time [does not match the set count for authentication] to the touch screen formed on one portion of the vehicle, the controller 410 may recognize that the outside arbitrary object or an human body collides with the touch screen, without recognizing that the one-time tap is for inputting the authentication information on the user. Kim, para [0307]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ruiz to have an operation count acquirer that acquires an operation count indicating a count of the input operations performed by the user within a predetermined time period, wherein the authenticator grants the authentication of the user if the operation count acquired by the operation count acquirer matches a set count previously associated with the identification information acquired by the identification information acquirer, and does not grant the authentication of the user if the operation count does not match the set count. One would be motivated to do so, for the obvious reason of enhancing the security of the system.

As per claim 5, Ruiz and Kim teach the information processing system according to claim 4, wherein the input operation is an operation of causing a reader that reads information on a card medium to read the card medium including the identification information (when a first device 108, such as a user access card 108b, operated a user/employee, is swiped through or inserted into an access card reader located at an office workplace of the user, the access card reader detects information encoded on the first device 108 in the form of a magnetic stripe or bar code. Ruiz, Col. 5 lines 32-37 & Fig. 1 Frist device 108b), and the operation count acquirer (when the user swipes a first access card [operation count=1, since one swipe is not enough to authenticated the user, another swipe is required] against a first card reader, then a second step of authentication of a two-factor authentication process may have to be performed. The two-factor authentication process is an extra layer of security for the user designed to ensure that the user is the only person who can access their devices. The second step of the two-factor authentication process may include swiping the first access card [operation count = 2 which leads to user authentication] against a second card reader [a minimum of two swipes were required to authenticate the user]. Ruiz, Col. 12 lines 44-51).

As per claim 6, Kim in view of Ruiz teaches the information processing system according to claim 4. Ruiz does not explicitly teach wherein the operation count acquirer counts the operation count within the predetermined time period, and if the same identification information is consecutively acquired by the identification information acquirer within the predetermined time period, determines that the operation count indicates the count of the input operations performed by the same user and acquires the counted operation count. 
However, Kim teaches wherein the operation count acquirer counts the operation count within the predetermined time period, and if the same identification information is consecutively acquired by the identification information acquirer within the predetermined time period, determines that the operation count indicates the count of the input operations performed by the same user and acquires the counted operation count (There are various method of recognizing the “effective tap.” For example, when it is sensed that the second tap is applied a second reference number of times or greater to the main body within a predetermined time after sensing the first tap that is applied a first reference number of times or greater, the controller 410 may recognizes the first and second taps as the “effective taps.” [Determine the operation count] At this point, the first reference number of times and the second reference number of times may be the same or be different. For example, the first reference number of times may be 1, and the second reference number of times may be 2. As another example, the first reference number of times and the second reference number of times may be all 1. Kim, para [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ruiz so that the operation count acquirer counts the operation count within the predetermined time period, and if the same identification information is consecutively acquired by the identification information acquirer within the predetermined time period, determines that the operation count indicates the count of the input operations performed by the same user and acquires the counted operation count. One would be motivated to do so, to recognize the effective taps or number of input operation count performed intentionally by the user. (Kim, para [0314])

As per claim 7, Kim in view of Ruiz teaches the information processing system according to claim 6. Ruiz does not explicitly teach wherein if the operation count does not match the set count, the operation count acquirer resets the counted operation count.
However, Kim teaches wherein if the operation count does not match the set count, the operation count acquirer resets the counted operation count (when the tap sensing unit 433 senses that the main body of the vehicle control apparatus 400 is tapped on, the tap sensing unit 433 senses whether the next tapping is applied consecutively within the reference time after the first tapping is sensed […] if a second tap is sensed within a predetermined time after a first tap is sensed, the controller 410 recognizes the first and second taps as “effective taps” [otherwise the first tap will not be recognized, and the count of taps is implicitly will be reset to zero]. Kim, para [0313]) (if it is determined that as a result of the sensing by the tap sensing unit 433, the tap is applied one time to the touch screen formed on one portion of the vehicle, the controller 410 may recognize that the outside arbitrary object or an human body collides with the touch screen, without recognizing that the one-time tap [resetting the tap count] is for inputting the authentication information on the user. Kim, para [0307])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ruiz so that when the operation count does not match the set count, the operation count acquirer resets the counted operation count. One would be motivated to do so, to count the right taps and operation count that are done consecutively within a reference time and perform an action based on the right counts. (Kim, para [0307])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, III et al. U.S. Patent No. 11,061,453 B1 (hereinafter “Ruiz”) in view of Petkov et al. U.S. Patent No. 10,997,809 B2 (hereinafter “Petkov”).

As per claim 12, Ruiz teaches the information processing system according to claim 1, further comprising: 
a light emitter that lights in a predetermined color (The status board may display a current status of the alert by switching on a light element from multiple light elements on the status board. The server may select a color of the light element depending upon the current status of the alert. Ruiz, Col.15 Lines. 7-12 & Fig. 1 element 114); and 
Ruiz does not explicitly teach a notifier that notifies the user of a result of an authentication process by the authenticator, wherein the notifier causes the light emitter to light up in a first display color if the authentication of the user is granted by the authenticator, and causes the light emitter to light up in a second display color if the authentication of the user is not granted by the authenticator. 
However, Petkov teaches a notifier that notifies the user of a result of an authentication process by the authenticator, wherein the notifier causes the light emitter to light up in a first display color if the authentication of the user is granted by the authenticator, and causes the light emitter to light up in a second display color if the authentication of the user is not granted by the authenticator (Badge readers 102 will generally include a means for providing visual feedback to the badge holder, such as green LED light 112 and red LED light 114. Green will generally indicate that the user has successfully badged in, and is allowed to enter; at all other times the red light will generally be illuminated to indicate that the system is operational. Bunking red or a third color, such as orange could indicate that an invalid card has been swiped. Petkov, Col. 7 Lines 65-67 & Col. 8 lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ruiz to have a notifier that notifies the user of a result of an authentication process by the authenticator, wherein the notifier causes the light emitter to light up in a first display color if the authentication of the user is granted by the authenticator, and causes the light emitter to light up in a second display color if .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, III et al. U.S. Patent No. 11,061,453 B1 (hereinafter “Ruiz”) in view of Burba et al. U.S. Patent Pub.  No. 2015/0170446 A1 (hereinafter “Burba”).

As per claim 13, Ruiz teaches the information processing system according to claim 1. Ruiz teaches wherein the authenticator determines whether or not to grant the authentication of the user, based on the identification information acquired by the identification information acquirer by the input operation of the user (when a first device 108, such as a user access card 108b, operated a user/employee, is swiped through or inserted into an access card reader located at an office workplace of the user, the access card reader detects information encoded on the first device 108 in the form of a magnetic stripe or bar code. Ruiz, Col. 5 lines 32-37 & Fig. 1 Frist device 108b) (The system server 102 may compare said information with pre-stored information about the user entered during the system 100 setup identifying authorized users. Ruiz, Col. 5 lines 51-53). But, Ruiz does not explicitly teach that the authentication is done at a start of a meeting or during a meeting, and 
Ruiz teaches the command issuer issues, if the authentication of the user is granted, the command for displaying a material associated with the identification information and used in the meeting on a predetermined terminal device, or the command for launching an application associated with the identification information The information may further include credential data (such as IP address) associated with other devices of the user such as second devices 110 […] The system server 102, upon determining that the user is authorized for remote startup, generates and transmits a startup instruction and/or a startup signal to an IP address of the second device 110 to power up the second device 110. Ruiz, Col. 5 lines 45-47 & 56-60). But, Ruiz does not explicitly teach that the displayed material or the launched application is used in the meeting in a predetermined terminal device.
However, Burba teaches an authentication process done at a start of a meeting or during a meeting (during each meeting, the server 410 may receive data from the environmental sensor 402, locate people in the environment via the data, extract biometric information from the sensor data regarding each person located, and identify the people by matching the biometric data to previously acquired biometric data for each authorized attendee. Burba, para [0032]), and display material or the launch application that is used in the meeting in a predetermined terminal device (presenting the content item in response to determining that the first user is authorized to access the content item. The content item may be presented on a display device, such as a computer display 322 (e.g. a laptop or desktop monitor), a larger format display such as a meeting facility presentation screen 324 (e.g. a large format television, projector screen, etc.), or on any other suitable display device. Burba, para [0027])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ruiz so that the authentication process is done at a start of a meeting or during a meeting, and display material or the launch application that is used in the meeting in a predetermined terminal device. One would be motivated to enhance the flexibility and the security of the authentication system so only authorized people can join a meeting or access a material. (Burba, Abstract) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Wolf et al. US 2018/0367542 A1 directed to a multi-factored authentication system to identify users
B.  Istvan et al. WO 2017005962 A1 directed to two user authentication.
C. Lancos et al. US 6873260 B2 directed to selectively allowing the passage of a guest through a region within a coverage area.
D. Ramic et al. US 20200068400 A1 directed to multi-factor authentication and access control in a vehicular environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Respectfully Submitted 




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492